Exhibit 10.1

 

EXCHANGE AGREEMENT

 

This Exchange Agreement (the “Agreement”) is entered into this 28th day of
August, 2012, by and among Timios National Corporation, a Delaware corporation
(the “Company”), YA Global Investments, L.P., a Cayman Islands exempt limited
partnership (“YA”), C. Thomas McMillen (“McMillen”), Michael T. Brigante
(“Brigante”), FFZ Family Trust (“FFZ”), Trevor Stoffer (“Stoffer,” and with
McMillen, Brigante and FFZ, the “Management”), Raymond Davison (“Davison”),
Leonard Splane (“LSplane”), Timothy Splane (“TSplane”), Yutaka Sarumaru
(“Sarumaru”) and Ross English (“English,” and with Stoffer, Davison, LSplane,
TSplane and Sarumaru, the “Timios Management”).

 

W I T N E S S E T H :

 

WHEREAS, all parties hereto desire to exchange certain debt and securities of
the Company owned by them and all rights, title and interest therein or
associated therewith in exchange for Series J Preferred Stock of the Company,
par value $0.01 per share (the “Series J Preferred”), having the rights,
preferences, powers, privileges and restrictions, qualifications and limitations
set forth in the Certificate of Designations, Preferences and Rights of the
Series J Preferred, in substantially the form attached hereto as Exhibit A (the
“Certificate of Designations”), in accordance with the terms of this Agreement
(collectively, the “Exchange”), specifically:

 

·      YA shall exchange (i) 9,549 shares of the Company’s Series H Preferred
Stock, par value $0.01 per share (the “Series H Preferred”), and all rights,
title and interest therein, including, without limitation, any accrued
dividends; (ii) 1,000,000 shares of the Company’s Series F Preferred Stock, par
value $0.01 per share (the “Series F Preferred”), and all rights, title and
interest therein, including, without limitation, any accrued dividends; (iii)
warrants numbered HOMS-5-1 and HOMS-5-2 issued on March 14, 2008 (the
“Warrants”) for the purchase of up to an aggregate of 83,333,333 shares of the
Company’s common stock, par value $0.001 per share (the “Common Stock”); and all
rights, title and interest in the YA Notes (as defined below), for an aggregate
of 2,043,810 shares of Series J Preferred:

 

·      Amended and Restated Non-Recourse Promissory Note dated the date hereof
(the “Second Amended and Restated Non-Recourse Note”) in the original principal
amount of Nine Hundred Seventy Thousand Six Hundred Eight and 56/100 Dollars
($970,608.56) by the Company in favor of YA;

 

·      Promissory Note issued November 28, 2008 (the “November 28 Promissory
Note”) in the original principal amount of Seventy One Thousand Three Hundred
Forty Four and 75/100 Dollars ($71,344.75) by the Company in favor of YA;

 

·      Promissory Note issued November 26, 2008 (the “November 26 Promissory
Note”) in the original principal amount of One Hundred Seventy Eight Thousand
Six Hundred Fifty Five and 21/100 Dollars ($178,655.21) by the Company in favor
of YA;

 

·      Secured Promissory Note issued March 14, 2008 (the “First March 2008
Promissory Note”) in the original principal amount of Eight Hundred Seventy
Eight Thousand Nine Hundred Twenty Three and 42/100 Dollars ($878,923.42) by the
Company in favor of YA; and

 

--------------------------------------------------------------------------------


 

·      Secured Promissory Note issued March 14, 2008 (the “Third March 2008
Promissory Note” and, collectively, with the Second Amended and Restated Note,
November 28 Promissory Note, November 26 Promissory Note and First March 2008
Note, the “YA Notes”) in the original principal amount of Six Million Three
Hundred Ten Thousand and 00/100 Dollars ($6,310,000.00) by the Company in favor
of YA;

 

·      The Management shall exchange an aggregate of 350 shares of Series H
Preferred, and all rights, title and interest therein, including, without
limitation, any and all accrued dividends, in exchange for an aggregate of
146,667 shares of Series J Preferred, as set forth in more detail on Schedule 1
hereto; and

 

·      The Timios Management shall exchange an aggregate of 500,000 shares of
Series A  Preferred Stock, par value $0.001 per share (the “FRES Preferred” and,
with the Series F Preferred, Series H Preferred and the Warrants, the
“Securities”), of Fiducia Real Estate Solutions, Inc. (“FRES”) and all rights,
title and interest therein, including, without limitation, any and all accrued
dividends, in exchange for an aggregate of 428,571 shares of Series J Preferred
and 307,985 shares of Common Stock, as set forth in more detail on Schedule 1
hereto;

 

WHEREAS, pursuant to the terms of a merger agreement entered into as of the date
hereof by and between the Company and Fiducia Holdings Corporation, in
substantially the form of Exhibit B hereto (the “Merger Agreement”), an
aggregate of 49 shares of common stock, par value $0.001 per share (the “Fiducia
Holdings Shares”), of Fiducia Holdings Corporation (“Fiducia Holdings”) owned by
McMillen and Brigante have been exchanged for an aggregate of 95 shares of
Series J Preferred and 1,759,288 shares of Common Stock, as set forth in more
detail on Schedule 1 hereto;

 

WHEREAS, concurrently with, and as a condition precedent to the Exchange, that
certain Secured Promissory Note issued March 14, 2008 (the “Second March 2008
Note”) in the original principal amount of Six Million Seven Hundred Fifty
Thousand and 00/100 Dollars ($6,750,000.00) by the Company in favor of YA shall
be amended and restated into two non-recourse promissory notes, the first of
which shall be an Amended and Restated Non-Recourse Promissory Note dated the
date hereof (the “First Amended and Restated Non-Recourse Note”) in the original
principal amount of Two Million Three Hundred Eleven Thousand Fifty and 00/100
Dollars ($2,311,050), substantially in the form attached hereto as Exhibit C,
and the second of which shall be the Second Amended and Restated Non-Recourse
Note (as defined in the first recital hereof), substantially in the form
attached hereto as Exhibit D, which Second Amended and Restated Non-Recourse
Note, along with the other YA Notes, shall be exchanged for shares of Series J
Preferred, as described in the first recital hereof;

 

WHEREAS, all accrued and unpaid interest under the Second March 2008 Note shall
be incorporated into the principal balances of the First Amended and Restated
Non-Recourse Note and the Second Amended and Restated Non-Recourse Note and
therefore, on the date on which the First Amended and Restated Non-Recourse Note
and the Second Amended and Restated Non-Recourse Note are issued, there shall be
no accrued and unpaid interest thereunder.

 

WHEREAS, concurrently with, and as a condition precedent to the Exchange, YA and
the Company shall enter into a termination and release agreement in
substantially the form attached hereto as Exhibit E (the “Termination and
Release Agreement”), pursuant to which YA terminates the Company’s obligations
pursuant to:

 

2

--------------------------------------------------------------------------------


 

·      the Securities Purchase Agreement by and between the Company and YA dated
March 13, 2008;

 

·      the Stock Pledge Agreement by and between the Company and YA dated as of
November 26, 2008;

 

·      the Stock Pledge Agreement by and between the Company and YA dated as of
November 28, 2008;

 

·      the Registration Rights Agreement by and between the Company and YA dated
as of March 14, 2008; and

 

·      the Investor Registration Rights Agreement by and between the Company and
YA dated as of February 6, 2006;

 

WHEREAS, concurrently with, and as a condition precedent to the Exchange, YA,
the Company, Timios Management,  FRES and Fiducia Holdings shall enter into a
letter agreement, in substantially the form of Exhibit F (the “Termination
Letter”), pursuant to which all of the obligations under the letter dated July
29, 2011 by and among the Timios Management, FRES, Fiducia Holdings LLC and YA
(the “July 29, 2011 Letter”), as joined by Fiducia Holdings on May 11, 2012 (the
“Fiducia Holdings Joinder Letter”) and the letter by and among McMillen,
Brigante, Fiducia Holdings and YA dated May 11, 2012 (the “May 11, 2012 Letter”)
shall be terminated;

 

WHEREAS, concurrently with, and as a condition precedent to the Exchange, that
certain Security Agreement dated as of March 14, 2008, by and among YA, the
Company, Homeland Security Advisory Services LLC, and Celerity Systems, Inc.,
joined by NTG Management Corp. (f/k/a “Nexus Technologies Group, Inc.”) pursuant
to that certain Joinder Agreement dated as of August 16, 2011, and joined by CSS
Management Corp. (“CSS”) pursuant to that certain Joinder Agreement dated
November 11, 2011, shall be amended and restated into two (2) Amended and
Restated Security Agreements, the first of which shall be an Amended and
Restated Security Agreement dated as of the date hereof by and between the
Company and YA, substantially in the form attached hereto as Exhibit G (the
“Company Amended and Restated Security Agreement”), and the second of which
shall be an Amended and Restated Security Agreement dated as of the date hereof
by and between CSS and YA, substantially in the form attached hereto as Exhibit
H (the “ CSS Amended and Restated Security Agreement” and, with the Company
Amended and Restated Security Agreement, the “Amended and Restated Security
Agreements”), pursuant to which the Collateral (as defined, and more fully
described, in the Amended and Restated Security Agreements) shall be limited to
(i) all right, title and interest of the Company under that certain
Non-Negotiable Promissory Note dated October 31, 2011, issued by Perma-Fix
Environmental Services, Inc. (“PESI”) to the Company; (ii) shares of common
stock of PESI, whether now owned or hereafter acquired, (iii) all right, title
and interest of the Company under that certain Escrow Agreement, dated October
31, 2011, by and among the Company, PESI and SunTrust Bank; (iv) deposit account
no. 1000038719851 held by the Company at SunTrust Bank; (v) all right, title and
interest of CSS under that certain Escrow Agreement, dated August 19, 2011, by
and among CSS (f/k/a Corporate Security Solutions, Inc.), Halifax Security, Inc.
and CSC Trust Company of Delaware; and (vi) all supporting obligations, proceeds
and products of any of the foregoing, including any insurance, wherever located,
whether now owned, or now due, in which the Company and/or CSS has/have an
interest or the power to transfer rights, or hereafter acquired, arising, or to
become due, or in which the Company and/or CSS obtains/obtain an interest, or
the power to transfer rights;

 

WHEREAS, concurrently with, and as a condition precedent to the Exchange, YA
shall terminate the UCC financing statements identified on Schedule 2A and shall
amend the collateral description on the

 

3

--------------------------------------------------------------------------------


 

UCC financing statements identified on Schedule 2B to conform to the description
of the Collateral, which UCC financings statements shall be substantially in the
forms of Exhibits I-1 and I-2;

 

WHEREAS, concurrently with, and as a condition precedent to the Exchange, that
certain Guaranty Agreement dated as of November 11, 2011 by CSS in favor of YA
shall be amended and restated, in substantially the form of Exhibit J (the
“Amended and Restated Guaranty”);

 

WHEREAS, concurrently with, and as a condition precedent to the Exchange, (a) YA
and the Company shall, pursuant to a release letter in substantially the form of
Exhibit K (the “Escrow Release Letter”), release each other from any obligations
owed to one another under that certain (i) Stock Escrow Agreement dated as of
March 14, 2008 by and among the Company, YA and K&L Gates LLP, as escrow agent;
(ii) Escrow Agreement dated as of March 14, 2008 by and among the Company, YA,
Yorkville Advisors, LLC and David Gonzalez (“Gonzalez”), as escrow agent; (iii)
Escrow Agreement dated as of November 26, 2008, by and among the Company, YA and
K&L Gates LLP, as escrow agent; and (iv) Stock Escrow Agreement dated as of
November 28, 2008 by and among the Company, YA and K&L Gates LLP, as escrow
agent, and (b) YA shall return to the Company all original stock certificates
and related stock powers in YA’s possession (or affidavits of lost certificates
in lieu thereof);

 

WHEREAS, concurrently with, and as a condition precedent to the Exchange, YA,
the Company and David Gonzalez, Esq. shall terminate the authorization and
direction to Worldwide Stock Transfer, LLC (“Worldwide”) under that certain (i)
Irrevocable Transfer Agent Instructions by and among the Company, YA, Worldwide
and Gonzalez, dated April 2006; and (ii) Irrevocable Transfer Agent Instructions
by and among the Company, YA, Worldwide and Gonzalez, dated as of March 14,
2008, pursuant to a release letter in substantially the form of Exhibit L (the
“Transfer Instructions Release Letter”);

 

WHEREAS, concurrently with, and as a condition precedent to the Exchange, YA
agrees to execute the Written Consent of the Holders of the Series J Preferred,
in substantially the form attached hereto as Exhibit M, pursuant to which YA
shall approve the adoption of the Homeland Security Capital Corporation 2012
Employee, Director and Consultant Stock Plan, substantially in the form of
Exhibit N (the “2012 Stock Plan”), pursuant to which the Company shall reserve
for issuance up to 1,617,820 shares of the Company’s Common Stock, subject to
adjustment in accordance with the terms of the 2012 Stock Plan, which approval
shall be effective as and when YA becomes a holder of the Series J Preferred;
and

 

WHEREAS, concurrently with, and as a condition precedent to the Exchange, the
Management agrees to enter into the Voting Agreement, in substantially the form
attached hereto as Exhibit O (the “Voting Agreement”), pursuant to which the
Management and the Timios Management agree to vote all of their securities in
favor of electing McMillen and Stoffer as members of the Company’s Board of
Directors for so long as each of McMillen and Stoffer each own 5% of the issued
and outstanding capital stock of the Company, on a fully diluted basis.

 

NOW THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby mutually acknowledged, intending to
be legally bound, the parties hereby agree as follows:

 

4

--------------------------------------------------------------------------------


 

ARTICLE I
EXCHANGE OF DEBT AND/OR SECURITIES

 

SECTION 1.01       Authorization of Series J Preferred.   The Company has
authorized the issuance of the Series J Preferred.

 

SECTION 1.02       Transfer and Contribution of the Securities and YA Notes;
Issuance of the Series J Preferred and Common Stock.  The holders of the
Securities and the YA Notes hereby agree to transfer, contribute, assign and
deliver to the Company, in the form of the Assignments attached hereto as
Exhibits P-1 and P-2, free and clear of any and all liens, charges, pledges or
other encumbrances of any kind or nature (“Encumbrances”), and, in exchange and
as consideration therefor, the Company hereby issues and delivers to the
holders, the number of shares of Series J Preferred and Common Stock as set
forth on Schedule 1 hereto (the “Shares”) and on the terms and conditions set
forth in this Agreement.

 

SECTION 1.03       Further Assurances.  At any time and from time to time after
the date hereof, at the request and expense of the Company and without further
consideration, the holders will execute and deliver such other instruments of
sale, transfer, conveyance, assignment and confirmation as may be reasonably
requested in order to more effectively transfer, convey and assign to the
Company and to confirm the Company’s title to the Securities.

 

ARTICLE II
REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company hereby represents and warrants, as of date hereof, to the holders of
the Securities, the YA Notes and the First Amended and Restated Non-Recourse
Note as follows:

 

SECTION 2.01       Organization and Qualification.  The Company is a corporation
duly incorporated, validly existing and in good standing under the laws of the
State of Delaware and has full power and authority to transact business as a
foreign corporation in each jurisdiction in which the failure to so qualify
would have a material adverse effect on its business as currently conducted.

 

SECTION 2.02       Corporate Power and Authority.  The Company has all requisite
legal and corporate power to execute, deliver and perform this Agreement and the
transactions contemplated hereby.  The execution, delivery and performance of
this Agreement and the consummation of the transactions contemplated hereby have
been duly authorized and approved by the Company.

 

SECTION 2.03       Governmental Consents.  Except for the filing of the
Certificate of Designations with the Secretary of State of the State of
Delaware, no other consent, approval, order or authorization of, or
registration, qualification, designation, declaration or filing with, any US or
other governmental authority on the part of the Company is or will be required
in connection with the consummation of the transactions contemplated hereby.

 

SECTION 2.04       Non-Contravention.  Neither the execution nor delivery by the
Company of this Agreement nor the consummation by the Company of the
transactions contemplated hereby will violate, conflict with or result in any
breach of the Certificate of Incorporation or By-Laws of the Company, or any
judgment, decree, order, law, rule or regulation applicable to the Company.

 

5

--------------------------------------------------------------------------------


 

ARTICLE III
REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE HOLDERS

 

Each of the holders hereby represents and warrants to, severally and not
jointly, as to itself and no other holder, and agrees with the Company as of
date hereof (which representations and warranties shall survive the date
hereof):

 

SECTION 3.01       Title to Securities.  Each holder owns beneficially and of
record, free and clear of all Encumbrances, the Securities set forth opposite
its name on Schedule 1 hereto.  There is no restriction affecting the ability of
the holder to transfer the legal and beneficial title and ownership of such
Securities to the Company and, upon delivery thereof to the Company pursuant to
the terms of this Agreement, the Company will acquire record and beneficial
title to such Securities, free and clear of all Encumbrances.

 

SECTION 3.02       Ownership of the YA Notes.  YA is the lawful holder and owner
of the YA Notes and the obligations evidenced by the YA Notes and all related
security and debt documents (collectively, the “Debt Documents”), and is the
sole beneficiary and secured party thereunder.  Neither the YA Notes or the Debt
Documents, nor YA’s interest therein, is subject to any prior assignment,
participation interest or other encumbrance of any kind, and YA has the full
power and right to execute this Agreement.

 

SECTION 3.03       Holder’s Authority to Execute and Perform Agreement.  Each
holder: (a) who is an individual, has the legal capacity and full legal right
and power and all authority and approval required by law to enter into this
Agreement and to perform his, her or its obligations hereunder; or (b) which is
an entity, has all requisite legal power to execute, deliver and perform this
Agreement and the transactions contemplated hereby.  Each holder has duly
executed and delivered this Agreement, and this Agreement is the respective
legal, valid and binding obligation of each such holder, enforceable against
such holder in accordance with its terms. The execution, delivery and
performance of this Agreement by each such holder does not and will not result
in any violation of or conflict with, or constitute a default under (i) any
contract, agreement, document or instrument to which such holder is party or by
which such holder or any of the holder’s properties are bound, or (ii) any law,
rule, regulation, judgment or order to which such holder is subject.

 

SECTION 3.04       Accredited Investor.  Each holder is an “accredited investor”
as such term is defined in Regulation D under the Securities Act of 1933, as
amended (“Securities Act”).

 

SECTION 3.05       Purchase for Investment; Residence.  Each holder is acquiring
the Shares for investment for his, her or its own account and not with a view to
the distribution or public offering thereof within the meaning of the Securities
Act.  Each holder understands that the Shares have not been registered under the
Securities Act and may not be sold or transferred without such registration or
an exemption therefrom.  Each holder is sufficiently experienced in financial
and business matters to be capable of evaluating the risk of investment in the
Company and to make an informed decision relating thereto or has engaged and
used an experienced investment advisor to assist each such holder to evaluate
the risk of investment in the Company.  Each holder has the financial capability
for making the investment, can afford a complete loss of the investment, and the
investment is a suitable one for such holder.  Prior to the execution and
delivery of this Agreement, such holder has had the opportunity to ask questions
of and receive answers from representatives of the Company and the Company
concerning the finances, operations, business and prospects of the Company.

 

SECTION 3.06       Securities Act Restrictions.  Each holder acknowledges that
the certificates evidencing the Securities will bear a legend reflecting the
restrictions on the transfer of such securities under the Securities Act, except
for the certificate to be issued to the order of YA representing all of its
shares of Series J Preferred.

 

6

--------------------------------------------------------------------------------


 

ARTICLE IV

MISCELLANEOUS

 

SECTION 4.01       Notices.  All notices, requests, consents and other
communications hereunder shall be in writing, shall be addressed to the
receiving party’s address set forth below or to such other address as a party
may designate by notice hereunder, and shall be either (i) delivered by hand,
(ii) made by e-mail or facsimile transmission, (iii) sent by recognized
overnight courier, or (iv) sent by registered or certified mail, return receipt
requested, postage prepaid.

 

If to the Company:

 

Homeland Security Capital Corporation

4601 Fairfax Drive, Suite 1200

Arlington, VA 22203

Attention: CEO

Fax No.  (703) 528-0649

 

If to a holder, at such holder’s address as set forth on Schedule 1 hereto.

 

All notices, requests, consents and other communications hereunder shall be
deemed to have been (i) if by hand or e-mail, at the time of the delivery
thereof to the receiving party at the address of such party set forth above,
(ii) if made by facsimile transmission, at the time that receipt thereof has
been acknowledged by electronic confirmation or otherwise, (iii) if sent by
overnight courier, on the next business day following the day such notice is
delivered to the courier service, or (iv) if sent by registered or certified
mail, on the 5th business day following the day such mailing is made.

 

SECTION 4.02       Entire Agreement.  This Agreement embodies the entire
agreement and understanding between the parties hereto with respect to the
subject matter hereof and supersede all prior oral or written agreements and
understandings relating to the subject matter hereof.  No statement,
representation, warranty, covenant or agreement of any kind not expressly set
forth in this Agreement shall affect, or be used to interpret, change or
restrict, the express terms and provisions of this Agreement.

 

SECTION 4.03       Modifications, Amendments and Waivers.  The terms and
conditions of this Agreement may be modified, amended or waived only by written
agreement executed by all parties hereto.  No such waiver or consent shall be
deemed to be or shall constitute a waiver or consent with respect to any other
terms or provisions of this Agreement, whether or not similar.  Each such waiver
or consent shall be effective only in the specific instance and for the purpose
for which it was given, and shall not constitute a continuing waiver or consent.

 

SECTION 4.04       Assignment.  Neither this Agreement, nor any right hereunder,
may be assigned by any of the parties hereto without the prior written consent
of the other parties.

 

SECTION 4.05       Parties in Interest.  This Agreement shall be binding upon
and inure solely to the benefit of each party hereto and their successors and
permitted assigns, and nothing in this Agreement, express or implied, is
intended to confer upon any other person any rights or remedies of any nature
whatsoever under or by reason of this Agreement.  Nothing in this Agreement
shall be construed to create any rights or obligations except among the parties
hereto, and no person or entity shall be regarded as a third party beneficiary
of this Agreement.

 

7

--------------------------------------------------------------------------------


 

SECTION 4.06       Governing Law.  This Agreement and the rights and obligations
of the parties hereunder shall be construed in accordance with and governed by
the internal laws of the State of Delaware, without giving effect to the
conflict of law principles thereof.

 

SECTION 4.07       Jurisdiction and Service of Process.  Any legal action or
proceeding with respect to this Agreement shall be brought in the Delaware Court
of Chancery.  By execution and delivery of this Agreement, each of the parties
hereto accepts for itself and in respect of its property, generally and
unconditionally, the jurisdiction of the aforesaid court.

 

SECTION 4.08       Severability.  In the event that any court of competent
jurisdiction shall finally determine that any provision, or any portion thereof,
contained in this Agreement shall be void or unenforceable in any respect, then
such provision shall be deemed limited to the extent that such court determines
it enforceable, and as so limited shall remain in full force and effect.  In the
event that such court shall determine any such provision, or portion thereof,
wholly unenforceable, the remaining provisions of this Agreement shall
nevertheless remain in full force and effect.

 

SECTION 4.09       Headings and Captions.  The headings and captions of the
various subdivisions of this Agreement are for convenience of reference only and
shall in no way modify, or affect, or be considered in construing or
interpreting the meaning or construction of any of the terms or provisions
hereof.

 

SECTION 4.10       Enforcement.  Each of the parties hereto acknowledges and
agrees that the rights acquired by each party hereunder are unique and that
irreparable damage would occur in the event that any of the provisions of this
Agreement to be performed by the other party were not performed in accordance
with their specific terms or were otherwise breached.  Accordingly, in addition
to any other remedy to which the parties hereto are entitled at law or in
equity, each party hereto shall be entitled to an injunction or injunctions to
prevent breaches of this Agreement by the other party and to enforce
specifically the terms and provisions hereof in any federal or state court to
which the parties have agreed hereunder to submit to jurisdiction.

 

SECTION 4.11       Reliance.  The parties hereto agree that, notwithstanding any
right of any party to this Agreement to investigate the affairs of any other
party to this Agreement, the party having such right to investigate shall have
the right to rely fully upon the representations and warranties of the other
party expressly contained in this Agreement and on the accuracy of any schedule
or other document attached hereto or referred to herein or delivered by such
other party or pursuant to this Agreement.

 

SECTION 4.12       Expenses.  Each of the parties hereto shall pay its own fees
and expenses (including the fees of any attorneys, accountants, appraisers or
others engaged by such party) in connection with this Agreement and the
transactions contemplated hereby whether or not the transactions contemplated
hereby are consummated.

 

SECTION 4.13       Counterparts.  This Agreement may be executed in one or more
counterparts, and by different parties hereto on separate counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

[Remainder of Page Intentionally Left Blank. Signature Pages to Follow.]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties has executed this Exchange Agreement as
of the day and year first written above.

 

 

TIMIOS NATIONAL CORPORATION

 

 

 

 

By:

/s/ C. Thomas McMillen

 

Name:

C. Thomas McMillen

 

Title:

President and CEO

 

 

 

 

 

 

THE HOLDERS:

 

 

 

 

 

YA GLOBAL INVESTMENTS, L.P.

 

 

 

 

 

By:

Yorkville Advisors, LLC, its

 

 

 

Investment Manager

 

 

 

 

 

By:

/s/ David Gonzalez

 

 

 

 

Name:  David Gonzalez

 

 

 

Title:  Member and General Counsel

 

/s/ C. Thomas McMillen

 

 

C. Thomas McMillen

 

 

 

 

 

 

/s/ Michael T. Brigante

 

 

/s/ Trevor Stoffer

Michael T. Brigante

 

 

Trevor Stoffer

 

 

 

 

FFZ Family Trust

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Zev E. Kaplan, TTE

 

 

/s/ Raymond Davison

 

Zev E. Kaplan, Trustee

 

 

Raymond Davison

 

 

 

 

 

 

 

 

/s/ Leonard Splane

 

 

/s/ Timothy Splane

Leonard Splane

 

 

Timothy Splane

 

 

 

 

 

 

 

 

/s/ Yutaka Sarumaru

 

 

/s/ Ross English

Yutaka Sarumaru

 

 

Ross English

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Name and Address of Holder

 

Securities and/or Debt
Being Exchanged

 

Number of 
Shares of Series
J Preferred

 

Number of
Shares of
Common Stock

 

 

 

 

 

 

 

 

 

YA Global Investments, L.P.
101 Hudson Street
Jersey City, NJ 07032
Attention of Mark Angelo
Telephone: (201) 985-3000
Fax: (201) 985-8266

 

9,549 Series H Preferred
1,000,000 Series F
Preferred

 

YA Notes

 

YA Warrants

 

2,043,810

 

0

 

 

 

 

 

 

 

 

 

C. Thomas McMillen
1103 South Carolina Avenue
Washington, D.C. 20003
Telephone: (202) 251-4471
Fax: (703) 526-0649

 

113 Series H Preferred
37 Fiducia Holdings
Shares

 

47,690

 

1,319,466

 

 

 

 

 

 

 

 

 

Michael T. Brigante
17 Daniel Drive
Hillsborough, NJ 08844
Telephone: (908) 359-3802
Fax: (908) 359-0718

 

23 Series H Preferred
12 Fiducia Holdings
Shares

 

9,548

 

439,822

 

 

 

 

 

 

 

 

 

FFZ Family Trust
1701 Glenview Drive
Las Vegas, NV 89134
Attention of: Zev E. Kaplan
Telephone: (702) 266-9060
Fax: (702) 266-9061

 

57 Series H Preferred

 

23,810

 

0

 

 

 

 

 

 

 

 

 

Trevor Stoffer
5305 Via Jacinto
Newbury Park, CA 91320 2
Cell: 310-486-1252
Fax: 800-858-0275

 

157 Series H Preferred

 

277,776 FRES Preferred

 

303,809

 

170,931

 

 

 

 

 

 

 

 

 

Raymond Davison
17737 Sidwell St.
Granada Hills, CA 91344
Cell: 661-433-3101
Fax: 800-858-0275

 

83,334 FRES Preferred

 

71,429

 

51,125

 

 

--------------------------------------------------------------------------------


 

Leonard Splane
505 Potomac Court
Gibsonia, PA 15044
Telephone: 412-398-0192

 

55,556 FRES Preferred

 

47,619

 

34,186

 

 

 

 

 

 

 

 

 

Timothy Splane
107 Linden Court
Seven Fields, PA 16046
Telephone: 412-334-1789

 

27,778 FRES Preferred

 

23,810

 

17,247

 

 

 

 

 

 

 

 

 

Yutaka Sarumaru
10206 Independence Ave., #5
Chatsworth, CA 91311
Telephone: 818-470-0832

 

27,778 FRES Preferred

 

23,810

 

17,247

 

 

 

 

 

 

 

 

 

Ross English
5336 Beard Avenue S
Minneapolis, MN 55410
Telephone: 469-774-1491
Fax: 800-858-0275

 

27,778 FRES Preferred

 

23,810

 

17,247

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 2-A

 

UCC FINANCING STATEMENTS TO BE TERMINATED

 

File Number

 

Date Filed

 

Jurisdiction

 

Debtor

 

Lender

 

 

 

 

 

 

 

 

 

2008 0089078

 

March 17, 2008

 

Nevada

 

Celerity Systems, Inc.

 

YA

 

--------------------------------------------------------------------------------


 

SCHEDULE 2-B

 

UCC FINANCING STATEMENTS TO BE AMENDED

 

File Number

 

Date Filed

 

Jurisdiction

 

Debtor

 

Lender

 

 

 

 

 

 

 

 

 

2007 2121167

 

June 6, 2007

 

Delaware

 

HSCC

 

YA

2008 0936417

 

March 17, 2008

 

Delaware

 

HSCC

 

YA

20111111605102

 

November 15, 2011

 

Pennsylvania

 

CSS

 

YA

 

--------------------------------------------------------------------------------